Exhibit 99.1 United States Short Oil Fund, LP Monthly Account Statement For the Month Ended September 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (16,620) Unrealized Gain (Loss) on Market Value of Futures (271,700) Interest Income 129 Total Income (Loss) $ (288,191) Expenses Investment Advisory Fee $ 1,189 Brokerage Commissions 1,247 NYMEX License Fee 46 Non-interested Directors' Fees and Expenses 10 Other Expenses 1,925 Total Expenses 4,417 Expense Waiver (1,628) Net Expenses $ 2,789 Net Gain (Loss) $ (290,980) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 9/1/09 $ - Additions (200,000 Units) 10,000,000 Net Gain (Loss) (290,980) Net Asset Value End of Period $ 9,709,020 Net Asset Value Per Unit (200,000 Units) $ 48.55 To the Limited Partners of United States Short Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended September 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Short Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
